Title: From Thomas Jefferson to Francis Walker Gilmer, 23 January 1826
From: Jefferson, Thomas
To: Gilmer, Francis Walker

Monticello
Jan. 23. 26.I have been anxious to visit you and think I could do it; but Dr Dunglison protests against it. I am at this time tolerably easy, but small things make great changes at times. I can only in this way then ask you how you do? and not requiring an answer from yourself but from such member of the family as is well enough. we have had a fine January, but may expect a better February. that month often gives us genial weather, and a little of that will I hope set you up again. as to the commencement of the term think nothing of it. the more care you take of yourself the sooner you will be ready for that. with every wish and hope of improvement in your health accept my affectionate salutations